Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on February 10, 2022, wherein claims 1-2, 4-19 and 21-22 are currently pending. Claim 22 is a newly added claim.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
 


Response to Arguments
Applicant's arguments have been fully considered but they are geared towards newly amended claims with newly added limitations (also claim 22 is newly added).  These newly amended claim, newly added limitations, and newly added claim are considered for the first time below.


Applicant’s newly added limitations and the newly added claim have been considered but they do not help overcome the 35 USC §101 rejection presented in the previous Office action.
The core concept takes abstract and known type of information (known type of scheduling information) to determine scheduling tasks under known type of circumstances. The information the claimed concept uses is time period, “personal information” (broad information about the user and the context), task priority, and task ranking.  Both the task priority and ranking are calculated using concepts that can be done mentally and mathematically – for example, using time period, due dates, broad open “enterprise” information, and “content associated” (broad and open ended as the content can be anything at all) information.  The main goal of Applicant’s claim is to provide a “set of prioritized tasks” to a user (see last limitation of Applicant’s claim).  The “computing device,” software applications (labeled as, for example, “calendar application,” “reminder application,” etc., – note that the Applicant just says using labeled application but does not show any algorithm), output devices, etc., are all post-solution/extra-solution activities (used in an “apply it” fashion).  The dependent claims are abstract ideas as they are clear mental processes and non-technical – for example, claim2 is towards determining a human “delegate” or determining a reschedule date (concepts that can be done by humans without the need of computers/etc., and actually humans reschedule in their tasks on a daily bases based on circumstances).  The concepts claimed in all the claims are to gather information/data (about tasks, people, people’s time and their schedules, etc., ), compare information/data and ultimately use the information/data of to schedule the tasks/work/etc., (an old and well-known concept in scheduling – a fundamental economic practice across many industries and even in a home setting). The information/data itself is also abstract since it relates to the “task content,” organization, users, etc., (all non-technical and non-functional information/data).  The claims are clearly organizing human activities (tasks human do or need to do). Applicant’s claims are just taking abstract information/data and using 
Based upon consideration of all of the relevant factors with respect to the current claims 1-2, 4-19 and 21-22 as a whole the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and is further not integrated into a practical application.  Claims 1-2, 4-19 and 21-22 (some amended with newly added limitations) are directed to gathering/acquiring/receiving information/data, analyzing and manipulating this information/data (some important steps using mathematically concepts/models), and further creating more abstract information/data to make data/information based decision, and generate more data/information for further general analysis (comparing, organizing, etc.,) and mathematical analysis (using ML models and other mathematical models) – and then displaying/providing resulting 
Additionally, the claims as a whole does not integrate the recited judicial exception into a practical application. It should be noted that a “claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Memorandum (2019 Subject Matter Guidance), Section 111(A)(2).  The U.S. Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption.” Alice, 573 U.S. at 216. However, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing preemption as the sole test for patent eligibility. As the courts have explained, “[t]he Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability,” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice, 573 U.S. at 216). And, although “preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Id. Moreover, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the [Alice/Mayo] framework . . ., 
The claims further utilize a processor, network, interface, database, and other generic computing components without any improvement to the functioning of the devices themselves. See also Enflsh, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) (“[W]e find it relevant to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea ... the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.”). The claims do not recite an additional element or elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. See Alice, 573 U.S. at 222 (“In holding that the process was patent ineligible, we rejected the argument that ‘implement[ing] a principle in some specific fashion’ will ‘automatically fal[l] within the patentable subject matter of § 101.”’ (Alterations in original) (quoting Parker v. Flook, 437 U.S. 584, 593 (1978))).  
To be a patent-eligible improvement to computer functionality, the courts have required the claims to be directed to an improvement in the functionality of the computer or network platform itself. In Ancora Techs. Inc. v. HTC America, Inc., for example, the CAFC held that claims directed to storing a verification structure in computer memory were directed to a non-abstract improvement in computer functionality because they improved computer security. 908 F.3d 1343, 1347–49 (Fed. Cir. 2018). The CAFC determined the claims addressed the “vulnerability of license authorization software to hacking” and were thus “directed to a solution to a computer-functionality problem.” Id. at 1349. Likewise, in Finjan, Inc. v. Blue Coat System, Inc., the CAFC held that claims to a “behavior-based virus scan” provided greater computer security and were thus directed to a patent eligible improvement in computer functionality. 879 F.3d 1299, 1304–06 (Fed. Cir. 2018). In Data Engine Techs. LLC v. Google LLC, the CAFC held patent eligible claims reciting “a specific method for navigating through three-dimensional electronic spreadsheets” because the claimed invention “improv[ed] computers’ functionality as a tool able to instantly access all parts of complex three-dimensional electronic spreadsheets.” 906 F.3d 999, 1007–08 (Fed. Cir. 2018); see also Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1359–63 (Fed. Cir. 2018) (holding patent eligible claims reciting an improved user interface for electronic devices that improved the efficiency of the electronic device, particularly those with small screens”). And in SRI Int’l, Inc. v. Cisco Sys. Inc., the CAFC held patent eligible claims directed to an improved method of network security “using network monitors to detect suspicious network activity…generating reports of that suspicious activity, and integrating those reports using hierarchical monitors.” 930 F.3d 1295, 1303 (Fed. Cir. 2019). The CAFC concluded that the “focus of the claims was on the specific asserted improvement in computer capabilities,” namely “providing a network defense system that monitors network traffic in real-time to automatically detect large-scale attacks.” Id. at 1303–04.
The CAFC has consistently stated that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. For example, in Affinity Labs. of Texas, LLC v. DIRECTV, LLC, the CAFC held that claims to a method of providing out-of-region access to regional broadcasts were directed to an abstract idea. 838 F.3d 1253, 1258 (Fed. Cir. 2016). The CAFC determined the claims were not a patent-eligible improvement in computer functionality because they simply used cellular telephones “as tools in the aid of a process focused on an abstract idea.” Id. at 1262; see also In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (holding ineligible claims reciting concrete physical components merely as “a generic environment in which to carry out the abstract idea of classifying and storing digital images in an organized manner”). Intellectual Ventures I LLC v. Capital One Bank (USA), the CAFC held that claims reciting a system for providing web pages tailored to an individual user were directed to an abstract idea. 792 F.3d 1363, 1369–70 (Fed. Cir. 2015). The CAFC held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible as an improvement to computer functionality. Id. at 1367, 1370; see also Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715–16 (Fed. Cir. 2014) (holding that displaying an advertisement in exchange for access to copyrighted material is an abstract idea). And in SAP Am., Inc. v. InvestPic, LLC, the CAFC held patent ineligible claims directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis.” 898 F.3d 1161, 1167–68 (Fed. Cir. 2018). The CAFC determined the claims were focused not on a physical-realm improvement to computers as tools but rather an improvement in wholly abstract ideas. Id. at 1168.   The CAFC has also held that improving a user’s experience while using a computer application is not, without more, sufficient to render the claims directed to an improvement in computer functionality. For example, in Trading Techs. I, the CAFC held patent ineligible claims directed to a computer-based method for facilitating the placement of a trader’s order. Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092–93 (Fed. Cir. 2019) (Trading Techs. I). Although the claimed display purportedly “assist[ed] traders in processing information more quickly,” the CAFC held that this purported improvement in user experience did not “improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.” Id.; see also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1381, 1384–85 (Fed. Cir. 2019) (Trading Techs. II) (holding that claims “focused on providing information to traders in a way that helps them process information more quickly” did not constitute a patent-eligible improvement to computer functionality).  In sum, “software can make non-abstract improvements to computer technology just as hardware improvements can.” Enfish, 822 F.3d at 1335. But to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the See, e.g., id. 1336–39; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257–59 (Fed. Cir. 2014). Thus, this inquiry “often turns on whether the claims focus on ‘the specific asserted improvement in computer capabilities…or, in-stead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’” Finjan, 879 F.3d at 1303 (quoting Enfish, 822 F.3d at 1335–36).  Against this background, Applicant’s claims are not directed to a practical application and are not patent eligible as they are only directed to scheduling tasks by merely manipulating collected data/information in a fundamental economic practice (organizing human activities – abstract idea) where the manipulation of data is also mathematical in nature (abstract data).
Accordingly, the claims do not integrate the judicial exception into a practical application. See Memorandum, Section 111(A)(2) (Prong Two: If the Claim Recites a Judicial Exception, Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application). 
Furthermore, under step 2B, the recitations of the core inventive steps amount to little more than reciting that the computer system applies the abstract idea. These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application (for example, ¶¶ 0127-0141 [general-purpose/generic computers and computing components/devices are disclosed by the Applicant], 0143-0145, 0157-0160 [general computing devices and Applicant states “system and methods are not intended to limit the disclosure to a particular sequence of steps or a particular combination of hardware or software components” showing that the technical components are post-solution and general-purpose/generic]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP.  As stated in the most recent guidelines provided by the office, “Simply appending well-understood routines and conventional activities previously known to the industry, specifies a high level of generality…”  (2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003).  The Court of Appeals for the Federal Circuit (CAFC) have also treated analyzing information by steps people go through in their minds, or by mathematical algorithms as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010).  Here, the claims are clearly focused on the combination of those abstract-idea processes.  The advance they purport to make is a process of gathering and analyzing information of a specified content,  accessing/obtaining data, data analysis to determine more data, conducting data manipulation and mathematical concepts, then 
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It should be noted the limitations of the current claims are performed by the generically recited computers.  The elements included in the claimed invention could, under broadest reasonable interpretation, be performed without a machine. Applicant is directed to the following references: (1) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Gottschalk v. Benson.
The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The core limitations require no more than a generic computer to perform generic computer functions. see Alice Corp., 134 S. Ct. at 2360 and buySAFE, Inc. v. Google, Inc. 754 F.3d 1350, 1355 (and also please refer to “July 2015 Update: Subject Matter Eligibility, page 7” for a listing of computer functions found by the courts to be well-understood, routine and conventional and the 2019 Subject Matter Guidance Federal Register, Vol. 84, Vol. 4, January 07, 2019). It should be noted the limitations of the current claims are performed by the generically recited computers.  Limiting the claims to the particular technological environment  of  demand modelling using generic computers  is,  without  more, insufficient to transform them into patent-eligible applications of the abstract idea at their core. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 610–11 (2010); Diamond v. Diehr, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Merely gathering/selecting/acquiring information for collection, analysis (some using mathematical concepts/models), and display does nothing significant to differentiate a process from ordinary mental/manual processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.  Simply requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, by itself does not transform the otherwise-abstract processes of information collection and analysis. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application (for example, see Applicant’s specification at for example, ¶¶ 0127-0141 [general-purpose/generic computers and computing components/devices are disclosed by the Applicant], 0143-0145, 0157-0160 [general computing devices and Applicant states “system and methods are not intended to limit the disclosure to a particular sequence of steps or a particular combination of hardware or software components” showing that the technical components are post-solution and general-purpose/generic]) and/or the specification of the cited art in the current/previous art rejection, the art cited on the PTO-892, and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. The claims at issue here do not require an arguably inventive device or , LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) (at JMOL stage finding inventive concept in modification of conventional mechanics behind website display to produce dual-source integrated hybrid display). Nor do the claims here require an arguably inventive distribution of functionality within a network, thus distinguishing the claims at issue from those in Bascom, 2016 WL 3514158, at *6 (at pleading stage finding sufficient inventive concept in “the installation of a filtering tool at a specific location, remote from the end users, with customizable filtering features specific to each end user”).  The claims do not include any requirement for performing the claimed functions by use of anything but entirely conventional, generic technology. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract ideas. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


35 USC §103 discussion/response to remarks:
Applicant’s remarks and allegations have been considered but they are unpersuasive.  Applicant’s main allegations are that the limitations “determining…scheduled tasks associated with a user in a reporting period based on personal information program (PIP) data…, wherein the reporting period comprises a time period when the user will be unavailable” and “generating…, for each task in 
Hoyne indeed discloses the limitation “determining, by a computing device, tasks associated with a user in a reporting period based on personal information program (PIP) data . . . , wherein the reporting period comprises a time period when the user will be unavailable.”  When Hoyne looks at available time slots while considered “conflicting time slots” (Hoyne para. 0020) it is clear that the conflicting time slots are unavailable time slots.  Also, when the system is looking for “available” time slots (periods) it is inherent that it is taking into account the unavailable time slots (periods).  Hoyne states “available slots of time to perform the task can be determined within a calendar…entries for the task can be scheduled within the available slots of time…calendar entry for the task can be displayed within the calendar…conflicts with a calendar entry (considered)…available time slot can be identified…entry…can be scheduled or rescheduled as the case may be within the newly determined and available slot of time” (Hoyne ¶¶ 0019-0020). It is clear that unavailable time slots are displayed and the system takes in to consideration time slot that are not available to ultimate determine what to do next in the scheduling.  Hoyne also states that Hoyne can “determine a time requirement for each day the task is to be scheduled and identify one or more available slot(s) of time each day for the task within the calendar.  As used within this specification, a "slot of time" or "time slot," can refer to any continuous period of time with a defined start time and end time.  Having determined the time requirement for each day and identified one or more available slot(s) of time each day for the task, system 100 can create and store one or more calendar event(s) for the task corresponding to the one or more available slot(s) of time within the calendar” (Hoyne ¶¶ 0029-0031).  Hoyne then discusses that “responsive to a user input requesting a hold, the scheduling of the task within available slots of time within the calendar can be suspended…[a]t a time subsequent to the hold, responsive to a user input releasing the hold, the task can be scheduled within available slots of time within the calendar” (Hoyne ¶ 0031). The user 
Applicant also brings/implies into issue that Hoyne does not state “reporting” as in “reporting period.” The claimed limitation itself states “” However, Applicant does not state anything regarding what is this “reporting” and how is this fact that the period is a “reporting period” technically functional the claimed invention. It seems that the Applicant only has an issue with the term “reporting” itself. It should first be noted that Hoyne’s “event” period is open to all types of “event” and an event can be anything including when something is “reporting” (and meetings are also a type of “reporting” where people get together and “report”/discuss issues; a lecture is a “reporting;” a conference (eg. Those Apple device reveals) is a type of meeting/“reporting;” etc.,). Applicant’s reporting is left very broad and open-ended and can easily encompass a simple any type of meeting, or any other type of event. Applicant on paragraphs 0033-0034 of the specification simple puts a “reporting period” as a period with user tasks and that the “reporting period” is simply a time period “a week (vacation).” Note that “vacation” is an event type during a time period. Further is we looks at Applicant’s specification paragraphs 0055-0057 and 0064, it is clear that a “reporting period” is simple just a time-period and there is no significant (let alone technical) value to the word “reporting.” At 0064, for example, “reporting period” is an “out of office” event. Hoyne does cover Applicant’s broad use to the term 
Hoyne also discloses the limitation “generating, by the computing device, prioritized tasks by determining, for each task, a priority for the task based on the reporting period, due date, enterprise data, and content associated with the task.”  Hoyne discusses in paragraphs 0019-0021 that if the task is prioritized with the stated information, then during a conflict scenario the prioritized task takes the place in the time slot and the other task is rescheduled. Hoyne states “task can be specified by a task specification which can include a task description, e.g., a task name or reference, as well as a due date for the task…a task start date, a task deadline…any information related to a task which can be used 
to determine and update the scheduling of the task within a calendar…a priority level of the task…creation, scheduling, and/or updating” (Hoyne ¶¶ 0026-0028).  Hoyne further states prioritization of tasks by allowing holding of time slots when Hoyne states “series of high priority meeting (meeting are also tasks) will be scheduled the week prior to the start date of the task (lesser priority task), can request a hold on the scheduling of the task until a time subsequent to the scheduling of the high priority meetings (meetings are also a type of tasks)” while taking the information of due date, enterprise data, content associated with the task, etc., into account during scheduling (see Hoyne ¶ 0031).  Hoyne also states “level of priority for each task…differing levels of priority can influence a variety of functions…scheduling tasks, rescheduling task-event conflicts…determine order of task scheduling” (Hoyne ¶¶ 0035-0040).  Therefore, Hoyne indeed clear discloses Applicant’s limitation “generating, by the computing device, prioritized tasks by determining, for each task, a priority for the task based on the reporting period, due date, enterprise data, and content associated with the task.”
Therefore, Hoyne indeed clearly discloses “determining…scheduled tasks associated with a user in a reporting period based on personal information program (PIP) data…, wherein the reporting period 
For 103 KSR obviousness rationales, Applicant is also pointed to (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).  The Examiner has applied the appropriate rationales to the rejection of the claims below.  Applicant points to an MPEP section that discusses multiple references and the combination of combining multiple references. The issue Applicant takes up is regarding a single reference and combination of elements from that single reference.  It would’ve have been clearly obvious (and common sense) to one of ordinary skill in the art at the time of the invention (since the reading a single reference by the same inventor clearly stated the combination). Examiner use KSR’s rationales D and A to further give reasoning. The reasons to combine are within the KSR rationale D (and other rationales as well) as the known techniques were presented in the same reference to the person of ordinary skill in the art. 
Applicant also alleges that the newly added limitation "ranking the tasks based on the generated priorities to generate a set of prioritized tasks" is not disclosed in Hoyne. This limitation has been considered for the first time in the rejection below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-19 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/receiving/accessing data/information (user information), data analysis and manipulation to determine more data (comparing and organizing data/information and using mathematical concepts to determine priority/hierarchy), and providing/displaying this analyzed and determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).  
The limitations of determining, by a computing device, scheduled tasks associated with a user in a reporting period based on from personal information program (PIP) data of the user associated with an electronic calendar application, an electronic reminder application, an electronic contacts application, a collaborative application, or an electronic communication application, wherein the reporting period comprises a time period when the user will be unavailable; generating, for each task in the reporting period, a priority for the task based on the reporting period, due date, enterprise data, and content associated with the task; ranking the tasks based on the generated priorities to generate a set of prioritized tasks; and providing at least a portion of the set of prioritized tasks to an output device, under the broadest reasonable interpretation, covers methods of organizing human activity and 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers,” “devices,” “networks,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., - see also Applicant’s specification at paras. 0127-0141, 0143-0145, 0157-0160 [general computing devices and Applicant states “system and methods are not intended to limit the disclosure to a particular sequence of steps or a particular Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform a fundamental economic practice involving simple information exchange. Carrying out fundamental economic practices involving simple information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea. The dependent claims are abstract ideas as they are clear mental processes and non-technical – for example, claim 2 is towards determining a human “delegate” or determining a reschedule date (concepts that can be done by humans without the need of computers/etc., and actually humans reschedule in their tasks on a daily bases based on circumstances).  Claims 2-10 and 21-22 do not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates 
The limitations presented in the dependent claims, under the broadest reasonable interpretation, covers methods of organizing human activity and/or mathematical concepts but for the recitation of generic computer components.
That is, but for the recitation of, for example, “computer,” “device,” “network,” “system,” “processor,” “graphical user interface (GUI)” “storage medium”, etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform a fundamental economic practice involving simple information exchange. Carrying out fundamental economic practices involving simple information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic “computers,” “devices,” “networks,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0127-0141 [general-purpose/generic computers and computing components/devices are disclosed by the Applicant], 0143-0145, 0157-0160 [general computing devices and Applicant states “system and methods are not intended to limit the disclosure to a particular sequence of steps or a particular combination of hardware or software components” showing that the technical components are post-solution and general-purpose/generic]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2358. None of the hardware Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-19 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoyne et al., (US 2010/0169146) in view of Seaman et al., (US 2015/0193722).
As per claim 1, Hoyne discloses a method, comprising:
determining, by a computing device, tasks associated with a user in a reporting period based on personal information program (PIP) data associated with an electronic calendar application, an electronic reminder application, an electronic contacts application, a collaborative application, or an electronic communication application (¶¶ 0001-0002 [personal information management…tools], 0003-0005 [personal information management…task scheduling…calendar], 0008-0011 [calendar in which tasks are scheduled], 0018-0025 [scheduling…tasks…to-do…manage allocation of time…calendar applications…task start and/or end date, hours to complete the task, time per day to devote to the task, or the like…[u]sing the time and scheduling requirements for the task, available slots of time to perform the task can be determined within a calendar…task…displayed…meeting…to-do list items or tasks within a calendar], 0026 [reminder]), 

generating, for each task in the reporting period a priority for the task based on the reporting period, due date, enterprise data, and content associated with the task (¶¶ 0018-0025 [prioritizing tasks…process tasks and task information according to prioritization], 0026-0035 [a priority level of task…time slot…period of time; note that in 0029 of Hoyne the “reporting” period is discussed (also note that Applicant states reporting period as “a given period of time” as Applicant specification para. 0031)], 
ordering the tasks based on the generated priorities to generate a set of prioritized tasks (¶¶ 0035 [determine order of task scheduling for two or more tasks according to the priority level]); and
providing at least a portion of the prioritized tasks to an output device (¶¶ 0007-0011 [calendar in which tasks are scheduled], 0019, 0018-0035, 0051-0055 [schedule tasks…render calendar upon a display device…calendar…task]).
Although Hoyne discloses all of Applicant’s above limitations, Hoyne discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to 
Hoyne does state ordering tasks based on priority levels (see ¶ 0035) however, Hoyne does not explicitly state “ranking” the tasks (although ordering based on priorities is a similar concept and Hoyne accomplishes what the Applicant is claiming)
Analogous art Seaman discloses ranking tasks (¶¶ 0024-0026 [task…include importance ranking…ranked…with respect to other tasks (based on importance)]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Hoyne ranking the tasks as taught by analogous art Seaman in order to schedule 

As per claim 11, claim 11 discloses substantially similar limitations as claim 1 above; and therefore claim 11 is rejected under the same rationale and reasoning as presented above for claim 1.
As per claim 18, claim 18 discloses substantially similar limitations as claim 1 above; and therefore claim 18 is rejected under the same rationale and reasoning as presented above for claim 1.


As per claim 2, Hoyne discloses the method of claim 1, further comprising at least one of: determining, by the computing device, a delegatee for a task based on a request to delegate the task; or determining, by the computing device, a reschedule date for a task based on a request to reschedule the task (¶¶ 0020 [task…rescheduling], 0033-0036 [user (the task delegatee)…user receives an invitation to an event that conflicts…calendar event(s) can be created for the event for which the invitation was accepted that conflict with one or more calendar event(s) created for the task…identify one or more slot(s) of time available to reschedule the calendar events, and reschedule the calendar events to the identified time slot(s)]; see also 0040-0047, 0055-0060).

As per claim 3 (canceled by applicant), Hoyne discloses the method of claim 1, further comprising determining, by the computing device, a reschedule date for a task based on a request to reschedule the task (¶¶ 0020-0030 [reschedule], 0033-0028 [reschedule the calendar events…rescheduling]).

As per claim 4, Hoyne discloses the method of claim 3, wherein the task comprises a meeting and the reschedule date is determined based on events in an electronic calendar associated with the user and events in an electronic calendar associated with one or more other attendees to the meeting (¶¶ 0008-0011, 0028 [doctor’s appointment – where the doctor is the other attendee], 0018-0035 [meeting request…meetings], 0040-0047 [meeting…”meet John for lunch”…meeting invitation], 0055-0060 [available time slots within which other users can schedule events]).
As per claim 5, Hoyne discloses the method of claim 1, further comprising: prior to determining the tasks associated with the user, determining, by the computing device, the user will be unavailable during the reporting based on the PIP data associated with the electronic calendar application, the electronic reminder application, the electronic contacts application, the electronic collaborative application, or the electronic communication application (¶¶ 0008-0011, 0018-0035 [available and not available time slots and conflicts on the calendar], 0040-0047, 0055-0060 [“not available” - availability and unavailability], 0074 [time slot not available]).
As per claim 7, Hoyne discloses the method of claim 1, wherein the method further comprises determining, by the computing device, the reporting period has ended and the user is available based on the PIP data associated with at least one of the electronic calendar application, the electronic reminder application, the electronic contacts application, the electronic collaborative application, or the electronic communication application (fig. 2-4 [shows start and end of periods], ¶¶ 0019-0020 [end  task scheduling process, system 100 can at least determine a time requirement for each day the task is to be scheduled and identify one or more available slot(s) of time each day for the task within the calendar… a "slot of time" or "time slot," can refer to any continuous period of time with a defined start time and end time…determined the time requirement for each day and identified one or more available slot(s)], 0031 [discusses an example of ta time period of hold (a type of reporting period) and upon subsequently releasing the hold the task can be scheduled in available time slots], 0040-0047 [discusses within a the context of a project and monitoring progress to completion]; see also 0051-0056).
As per claim 8, Hoyne discloses the method of claim 1, wherein determining the tasks associated with the user in the reporting period further comprises determining the tasks associated with the user in the reporting period based on tasks associated with a time period prior to the reporting period (¶¶ 0018-0021 [shows that tasks are associated with users in a time period – start and end date; scheduling tasks to the user], 0026-0028 [“task can be specified by a task specification which can include a task description, e.g., a task name or reference, as well as a due date for the task…a task start date, a task deadline”], 0040-0047, 0055-0065).
As per claim 9, Hoyne discloses the method of claim 1, wherein providing the at least the portion of the prioritized tasks comprises causing the at least the portion of the prioritized tasks to be displayed in a single user interface on a display screen (fig. 1 [shows display screen], 2-4; ¶¶ 0019, 0023-0024 [user interfaces…display…task information according to prioritization], 0026 [render tasks…on display], 0038-0039).
claim 10, Hoyne discloses the method of claim 1, wherein the content associated with each task comprises one or more of: data associated with a structure of an organization associated with the user; other users associated with the task; one or more documents associated with the task; a deadline associated with the task; or a subject of the task (¶¶ 0026 [deadline], 0045 [task description…documents]).
As per claim 19, Hoyne discloses the method of claim 18, wherein the operation comprises delegating the task, rescheduling the task, canceling the task, deferring the task, or indicating the task is complete (¶¶ 0033-0037 [rescheduling], 0026-0027 [task completion], 0036; also see citations for claim 1 above).

Claims 6 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoyne et al., (US 2010/0169146) in view of Seaman et a., (US 2015/0193722), further in view of Partridge et al., (US 2007/0250370).
As per claim 6, Hoyne discloses the method of claim 5, wherein the method further comprises determining, by the computing device, the reporting period has ended and the user is available and user’s remote location can be determined (¶¶ 0002-0011, 0018-0035, 0040-0047, 0055-0065). However, neither Hoyne nor Seaman explicitly state based on location data associated with the user.
Analogous art Partridge discloses location data associated with the user and scheduling tasks (¶¶ 0020-0026 [task…location metric], 0034-0040 [tasks to be assigned…based on location], 0086 [user available…specific location where the user will be…specific tasks], 0116).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Hoyne location data based on location data associated with the user as taught by analogous art Partridge in order to determine and consider where the crowd is since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor 
As per claim 21, Hoyne discloses the method of claim 18, wherein the enterprise data associated with the task includes a relationship comprising a direct or an indirect association between the user and one or more other users (¶¶ 0002 [tasks…projects…shared with other users] 0008-0011, 0018-0035, 0040-0047 [provide other users…an awareness if the progress level in completing the task (relationship comprising association], 0050-0060 [relationship between users as the users can see each other’s available and unavailable time slots so as to work on projects and task together]).
Although Hoyne discloses the above limitation, Hoyne does not explicitly state the term “graph.”
Analogous art Partridge discloses user flow chart (graph) that is used to show users associations/relationships in a chart format and the system using the chart/graph (¶¶ 0145 [flow chart which encompasses users], 0146 [exchange…users…communication…workers…scheduling…all targeted users…application…follows a flow chart (of users and the relationship to the task/tasks and each other and the manager etc.,]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Hoyne the term “graph” showing what Hoyne already states that is in Hoyne .

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoyne et al., (US 2010/0169146) in view of Seaman et a., (US 2015/0193722), further in view of Agarwal et al., (US 2014/0278690).
As per claim 22, Hoyne discloses generating the priority for each task in the reporting period comprises processing the task based on the reporting period, due date, enterprise data, and content associated with the task to generate the priority for the task, further using PIP data for a set of users (see citations in the rejection for claims 1-5 above where this is discussed multiple time above). 
Analogous art Agarwal discloses using machine learning model and using data for training the model (¶¶ 0019, 0040 [train or calibrate the ranking model…training data…regression model], 0041 [decision tree learning…learning methodology],  0042 [training data], 0046-0048 [learn to predict priority of work…predict the work packets], 0076 [ML programming]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Hoyne in view of Seaman using machine learning model and using data for training the model as taught by analogous art Agarwal in order to accurately prioritize tasks since doing so could be performed readily by any person of ordinary skill in the art (using known models), with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G). (see (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr))


As per claims 12-17, claims 12-17 disclose substantially similar limitations as claims 2-10 above; and therefore claims 12-17 are rejected under the same rationale and reasoning as presented above for claims 2-10.


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent prior art are as follows:
Bhattacharya et al., (US 2016/0379175): Describes automatically scheduling tasks from a dynamically-changing task list for efficient utilization of available time. Unlike the prior personal task scheduling systems, the proposed system uses optimization algorithms and computer programs when creating a time schedule of tasks. In order to schedule individual tasks, the system takes into account multiple constraints controllable by the user. Basic constraints include individual task's deadline, start-time, minimum and maximum time-chunks for task fragments, relative priority of tasks (in case of time-collision), etc. Further constraints may include user's general preferences regarding individual task or group of tasks. Specifically, preferences may include time-of-day (e.g., morning, evening), location (e.g., home, work, particular grocery store or chain, particular gym, park), etc. In order to schedule the tasks, the system considers the user's calendar information and regards scheduled time-slots in the calendar as unavailable time for task scheduling. The system also considers as unavailable user-defined time periods reserved for such activities as sleeping, eating, resting, etc., unless the task specifically involves such activities. Furthermore, the system is flexible in the sense that the user can choose not to follow the advised task schedule and reprioritize tasks.
Ali (US 2015/0347987): Discloses an integrated daily digital planner is provided.  A computing device generates a homepage associated with a daily digital planner.  The homepage includes a plurality of modular components.  A calendar modular component displays a set of entries associated with a selected date within a calendar pane.  Each entry identifies a task or event.  A notes modular component displays a set of notes created on the selected date in a daily notes 
Fearon (US 2010/0269049):  Discusses managing events in a multiple schedule environment.  In one example, the method includes receiving a user selection identifying an event that is to be scheduled, wherein the user selection identifies the event from a plurality of pre-defined event types.  Fearon further discusses Personal information management and managing appointments and their related tasks and contacts.
Gervasio, Melinda T., et al. "Active preference learning for personalized calendar scheduling assistance." Proceedings of the 10th international conference on Intelligent user interfaces. 2005: A learning system that supports adaptive assistance in an open calendaring system. PLIANT learns user preferences from the feedback that naturally occurs during interactive scheduling. It contributes a novel application of active learning in a domain where the choice of candidate schedules to present to the user must balance usefulness to the learning module with immediate benefit to the user.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683